


EXHIBIT 10.5




Agreement by and between the Company Burnham Hill Partners LLC dated June 7,
2011




CONSULTING AGREEMENT FOR SERVICES BETWEEN

Vycor Medical, Inc. and Burnham Hill Advisors, LLC




This Consulting Agreement (the “Agreement”) dated as of the 7th day of June,
2011 (the “Effective Date”) is made and entered into by and between Vycor
Medical Inc. (the “Company”), having a place of business at 3651 FAU Boulevard,
Suite 300, Boca Raton, FL 33431 and Burnham Hill Advisors LLC, having a place of
business at 501 Madison Ave,  Suite 501, New York,  NY 10022 (“BHA”).




WHEREAS, the parties desire to define the terms and conditions under which BHA
shall act as a consultant to the Company providing advice and services to the
Company for its operating business;




NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:




1.

Relationship of the Parties.




BHA shall act as a financial and corporate strategy consultant to the Company
and shall provide corporate financial services.  The relationship between the
Company and BHA is an independent contractor relationship, and nothing herein
shall create a partnership, joint venture, agency or employer/employee
relationship between the Company and BHA.  BHA shall not be covered by the
Company’s workers’ compensation or health insurance and BHA shall not be
entitled to any other employee benefits provided by the Company.  BHA shall have
no authority to bind the Company or its affiliates and covenants and agrees not
to make any attempt to so bind the Company or its affiliates.  BHA further
covenants and agrees not to make representations that BHA has the power to bind
the Company or its affiliates.




2.

Services.




A.

BHA will, at the Company’s request, provide to the Company the following
services (the “Services”): (i) assist the Company in its development of its
business plan and forecasts; (ii) assist the Company in developing its business
strategy; (iii) assist the Company in its business processes, including but not
limited to, establishing tools and procedures for evaluating its existing
business and tracking performance; (iv) assist in corporate development
activities including alliances and acquisition analysis and structuring; and (v)
assist the Company in its efforts to secure distribution partners and joint
ventures.  




-69-





--------------------------------------------------------------------------------





B.

BHA acknowledges and agrees that all work performed under this Agreement is
specially ordered by the Company and shall be work made for hire. The    Company
shall be the owner of all such work and BHA hereby assigns, transfers and
conveys to the Company, without reservation, all worldwide  ownership rights,
title and interest in and to such work.







3.

Performance.




BHA shall devote such time to performing the Services as BHA shall deem, at its
reasonable discretion, necessary. Such services, in BHA's discretion, shall be
rendered in person or by telephone or other electronic communication.




4.

Term and Termination.




The term of this Agreement shall begin on the Effective Date and end six (6)
months

after the effective date.  The end of such term shall be the “Expiration Date.”




5.

Fees.




A.

Upon the execution of this Agreement, the Company shall pay BHA ten thousand
dollars ($10,000) per month, for a period of six (6) months, on the 15th of each
month (or the next business day if the 15th is a weekend) beginning on June 15,
2011.  Additionally, BHA or its designees or assignees shall be issued one
million (1,000,000) restricted shares of the Company’s common stock (the
“Stock”).







B.

The Stock and the rights and privileges conferred in whole or in part hereby may
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise), and the Company shall have no obligation to
transfer such shares, unless registered under the Securities Act of 1933, as
amended (the “Act”) or, in the opinion of counsel to the Company, such
transaction is in compliance with or exempt from the registration and prospectus
requirements of the Act. Each certificate or other documentation evidencing the
ownership of any shares of the Stock to be imprinted with a legend in
substantially the following form:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE REOFFERED, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT AND
THE STATE SECURITIES ACT OR




-70-





--------------------------------------------------------------------------------





BLUE SKY ACT OF ANY STATE HAVING JURISDICTION THEREOF, OR (B) AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR THE SECURITIES ACT OR BLUE
SKY ACT OF ANY STATE HAVING JURISDICTION WITH RESPECT THERETO.”




C.

The certificate may also bear additional inscriptions that the Company, in its
sole and absolute discretion, otherwise deems are required by federal, state,
foreign or local securities laws. All shares of Stock shall be subject to such
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the US Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable federal
or state securities law, and the Company may cause a legend or legends to be put
on any certificates evidencing such shares to make appropriate reference to such
restrictions.




D.

The Stock is subject to all restrictions in this Agreement. By acceptance of the
Stock, the BHA agrees that the Stock will be held for investment and will not be
held with a view to their distribution, as that term is used in the Act, unless
in the opinion of counsel to the Company, such distribution is in compliance
with or exempt from the registration and prospectus requirements of the Act. As
a condition of this Agreement, the Company may require the BHA to confirm any
factual matters reasonably requested by counsel for the Company.




6.

Confidential Information.




A.

Non-Disclosure. Both parties acknowledge that either party may disclose to the
other in connection with the performance of this Agreement information the
disclosing party considers confidential or proprietary (“Confidential
Information”), the disclosure of which would be damaging to the disclosing
party. For purposes of this Section 6, Confidential Information shall include
all nonpublic Information of either party and/or the Client which a party and/or
Client (i) marks as, or (ii) claims to the other to be, trade secret
information, or (iii) which is recognizable by its nature to be a trade secret,
or (iv) which is learned by one party without the other's intentional disclosure
to it, or (v) which one party knows is deemed by the other to be its trade
secret information including, without limitation, all software (regardless of
its state of completion or form of recordation), product proposals, internally
devised technology, system or network architecture or topology, all security
mechanisms, product or processing capacities, revenues, customer data (including
identification), information relating to its business affairs (including
internal procedures and policies) and work product.




-71-





--------------------------------------------------------------------------------





B.

Maintenance of Confidential Information. Both parties, with respect to the
Confidential Information, shall (i) maintain it in confidence; (ii) use at least
the same degree of care in maintaining its secrecy as they use in maintaining
the secrecy of their own proprietary, confidential and trade secret information,
but in no event less than a reasonable degree of care; and (iii) use it only to
fulfill their obligations under this Agreement unless hereafter agreed in
writing by the other party.




C.

Survival. The provisions of this Section shall survive the termination or
expiration of this Agreement and shall remain in effect so long as either party
has in its possession any Confidential Information.




D.

Request for Disclosure. Both parties acknowledge the competitive value and
confidential nature of the Confidential Information. In the event that the
receiving party becomes legally compelled to disclose any of the disclosing
party's Confidential Information, the receiving party shall provide the
disclosing parts with prompt notice so that the disclosing party may seek a
protective order or other appropriate remedy and the receiving party agrees to
cooperate in seeking reasonable protective arrangements requested by the
disclosing party. In the event that a protective order or other remedy to
prevent disclosure is not obtained, the receiving party shall furnish only that
portion of the Confidential Information which is legally required and the
receiving party shall exercise its reasonable best efforts to obtain reasonable
assurance that confidential treatment will be accorded the Confidential
Information.




E.

Remedies.    Both parties acknowledge and agree that, given the nature of the
Confidential Information and the damage that may result if information contained
therein is disclosed to any third party, money damages may not be sufficient
remedy for any breach of this Agreement, and that, in addition to all other
remedies, the non-breaching party may be entitled to specific performance and
injunctive or other equitable relief as deemed proper or necessary by a court of
competent jurisdiction as a remedy for any such breach, and the breaching party
further agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy.




F.

Exceptions. Neither party shall have any obligation concerning any portion of
the Confidential Information which (i) was known or independently developed by
the receiving party before receipt, directly or indirectly, from the disclosing
party, (ii) is lawfully obtained, directly or indirectly, by the receiving party
from another party under no obligation of confidentiality, or (iii) is or
becomes publicly available other than as a result of an act or failure to act by
the receiving party or its employees.




-72-





--------------------------------------------------------------------------------





7.

Indemnification.




The Agreement shall be governed by the Indemnification Agreement attached hereto
as Schedule A.




8.

Warranty.




A.

Performance of Services. BHA warrants to the Company that the Services will be
performed in a good and workmanlike manner in accordance with the specifications
described in this Agreement and prevailing industry standards.




B.

State and Federal Taxes. As between the Company and BHA, BHA is responsible for
all taxes and regulatory fees applicable to the services rendered.  As neither
parties' personnel are employees of the other, neither party shall take any
action or provide the other's personnel with any benefits or commitments
inconsistent with any of its obligations hereunder. In particular: (i) Company
will not withhold FICA (Social Security) from BHA's payments; (ii) neither party
will make state or federal unemployment insurance contributions on behalf of the
other or the other's personnel; (iii) Company will not withhold state and
federal income tax from payment to BHA; (iv) neither party will make disability
insurance contributions on behalf of the other; or (v) neither party will obtain
worker's compensation insurance on behalf of the other or the other's personnel.




C.

Qualified Personnel. All Services being provided by BHA hereunder must be
performed by employees or agents of BHA having a level of skill, training and
expertise commensurate with the requirements of the Services being performed.




9.

Compliance with Applicable Laws.




Both parties shall at their own expense comply with all laws and regulation of
   federal, state and local government authorities relating to its obligations
under this Agreement, including without limitation, all safety and employment
tax regulations.




10.

Assignment.




Neither party shall sell, assign, or subcontract any right or obligation
hereunder without the prior written consent of the other and such consent shall
not be unreasonably withheld or delayed; provided, that the Company may assign,
upon written notice to BHA, its rights and obligations hereunder:  (a) to its
subsidiary, parent or affiliate; (b) pursuant to any sale or transfer of all or
substantially all of its assets; or (c) pursuant to any financing, merger,
acquisition or reorganization.




11.

Entire Agreement.




-73-





--------------------------------------------------------------------------------





This Agreement constitutes the full and complete understanding and agreement of
the parties hereto and supersedes all prior understandings and agreements.  Any
waiver, modification or amendment of any provisions of this Agreement shall be
effective only if it is in writing and signed by the parties hereto.




12.

Severability.




If any of the provisions of this Agreement are held to be invalid or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.




13.

No Waiver of Default.




The failure of either party to exercise any right of termination hereunder shall
not constitute a waiver of the rights granted herein with respect to any
subsequent default.




14.

Governing Law.




This Agreement shall be construed and enforced in accordance with the laws of
New York, without giving effect to its conflict of law principles.




15.

Covenant of Good Faith.




The parties agree that, in their respective dealings arising out of or related
to this Agreement, they shall act fairly and in good faith.




16.

Survival.  




The provisions of this Agreement that by their nature extend beyond the
expiration or early termination of this Agreement will survive and remain in
effect until all obligations are satisfied.







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.




Burnham Hill Advisors, LLC

Vycor Medical, Inc.




By: _______________________

By: _______________________




Name:

Name:




Title: Managing Member

Title:

          




Date: June 7, 2011

Date: June 7, 2011




-74-





--------------------------------------------------------------------------------





TO:

Burnham Hill Advisors LLC

Date: June 7, 2011

501 Madison Ave., Suite 501

New York, NY 10022




In connection with your engagement pursuant to our letter Agreement of even date
herewith (the “Engagement”), we agree to indemnify and hold harmless Burnham
Hill Advisors LLC (“BHA”) and its affiliates, the respective directors,
officers, partners, agents and employees of BHA and its affiliates, and each
other person, if any, controlling BHA or any of its affiliates or successor in
interest (collectively, “Indemnified Persons”), from and against, and we agree
that no Indemnified Person shall have any liability to us or our owners,
parents, affiliates, security holders or creditors for, any losses, claims,
damages or liabilities (including actions or proceedings in respect thereof)
(collectively “Losses”) (A) related to or arising out of (i) our actions or
failures to act (including statements or omissions made, or information
provided, by us or our agents) or (ii) actions or failures to act by an
Indemnified Person with our consent or in reliance on our actions or failures to
act, or (B) otherwise related to or arising out of the Engagement or your
performance thereof, except that this clause (B) shall not apply to any Losses
that are finally judicially determined to have resulted primarily from your bad
faith or gross negligence or breach of the letter Agreement. If such
indemnification is for any reason not available or insufficient to hold you
harmless, we agree to contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by us and by you with respect to the Engagement or, if such allocation
is judicially determined unavailable, in such proportion as is appropriate to
reflect other equitable considerations such as the relative fault of us on the
one hand and of you on the other hand; provided, however, that, to the extent
permitted by applicable law, the Indemnified Persons shall not be responsible
for amounts which in the aggregate are in excess of the amount of all fees
actually received by you from us in connection with the Engagement. Relative
benefits to us, on the one hand, and you, on the other hand, with respect to the
Engagement shall be deemed to be in the same proportion as (i) the total value
paid or proposed to be paid or received or proposed to be received by us or our
security holders, as the case may be, pursuant to the transaction(s), whether or
not consummated, contemplated by the Engagement bears to (ii) all fees paid or
proposed to be paid to you by us in connection with the Engagement.




We will reimburse each Indemnified Person for all expenses (including reasonable
fees and disbursements of counsel) as they are incurred by such Indemnified
Person in connection with investigating, preparing for or defending any action,
claim, investigation, inquiry, arbitration or other proceeding (“Action”)
referred to above (or enforcing this Agreement or any related engagement
Agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you. We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising therefrom.  In the event we are considering
entering into one or a series of transactions involving a merger or other
business combination or a dissolution or liquidation of all or a significant
portion of our assets, we shall promptly notify you in writing. If requested by
BHA, we shall then establish alternative means of providing for our obligations
set forth herein on terms and conditions reasonably satisfactory to BHA.




If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for. In the event that you are
called or subpoenaed to give testimony in a court of law, we agree to pay your
expenses related thereto and for every day or part thereof that we are required
to be there or in preparation thereof. Our obligations hereunder shall be in
addition to any rights that any Indemnified Person may have at common law or
otherwise. Solely for the purpose of enforcing this Agreement, we hereby consent
to personal jurisdiction and to service and venue in any court in which any
claim which is subject to this Agreement is brought by or against any
Indemnified Person. We acknowledge that in connection with the Engagement you
are acting




-75-





--------------------------------------------------------------------------------





as an independent contractor with duties owing solely to us. YOU HEREBY AGREE,
AND WE HEREBY AGREE ON OUR OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF OUR SECURITY HOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF THE ENGAGEMENT,
YOUR PERFORMANCE THEREOF OR THIS AGREEMENT.




The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and any other Agreements relating
to the Engagement shall be governed by and construed in accordance with the laws
of the state of New York, without regard to conflicts of law principles thereof.










Very truly yours,

Accepted and Agreed:

 

 

 

 

 

BURNHAM HILL PARTNERS LLC

 

VYCOR MEDICAL, INC.

 

 

 

 

By:

             By:

 

Name:  Jason Adelman

 

Name:  

 

Title:    

 

Title:    







-76-





--------------------------------------------------------------------------------